Order entered February 10, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00159-CV

                            IN RE JAMES LARAY ROWE, Relator

                  Original Proceeding from the 304th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. JD-35928-W

                                              ORDER
                         Before Justices Lang-Miers, Evans and Whitehill

       Before the Court is relator’s petition for writ of mandamus, in which relator contends the

former judge of the 304th Judicial District Court failed to rule on relator’s petition for writ of

habeas corpus. We ABATE the mandamus proceeding pursuant to rule 7.2(b) of the Texas

Rules of Appellate Procedure to allow the successor judge to determine whether to take the

action requested by relator. This case is removed from the Court’s active docket until further

order of this Court. The Court ORDERS the Honorable Andrea Martin, Judge of the 304th

Judicial District Court, to advise the Court of the status of relator’s petition for writ of habeas

corpus on or before March 9, 2015 and to provide the Court with copies of any orders signed by

the trial court with respect to relator’s petition for writ of habeas corpus.

                                                         /s/   BILL WHITEHILL
                                                               JUSTICE